Citation Nr: 0824627	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-38 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and 
the case was referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's tinnitus is causally or etiologically 
related to his military service or is associated with or 
related to his sensorineural hearing loss.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, tinnitus 
was incurred during active service or is proximately due to 
or the result of his service-connected bilateral hearing 
loss.  38 U.S.C.A. §§ 1110, (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board must ensure that these 
procedures have been satisfied before reaching the merits of 
the appeal.  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. 
§§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

In the decision below, the Board has granted the veteran's 
claim for service connection for tinnitus, and therefore the 
benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met in this case, no harm or 
prejudice to the appellant has resulted.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for any disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448. Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 
439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by 
VA in Allen-type cases since 1995.  Consequently, the Board 
will apply the older version of 38 C.F.R. § 3.310, which is 
more favorable to the claimant because it does not require 
the establishment of a baseline before an award of service 
connection may be made.

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for tinnitus.  

The Board acknowledges that the May 2004 VA examiner 
concluded that due to the non-continuous nature and relative 
infrequency of the veteran's severe tinnitus it was not at 
least as likely as not that the veteran's current tinnitus 
was related to the veteran's noise exposure during his 
active service.  In light of other credible evidence of 
record indicating that the veteran experiences constant 
tinnitus in addition to the occasions of severe tinnitus 
upon which the May 2004 VA examiner based his opinion, the 
Board assigns less probative value to this conclusion of the 
May 2004 VA examiner.      

At his May 2004 VA examination, the veteran related that 
since his military service he has experienced severe 
bilateral tinnitus occurring two to three times per week, 
lasting for periods ranging from a fifteen to twenty 
seconds.  Though it was not included in the May 2004 VA 
examination, in his May 2005 notice of disagreement the 
veteran further contends that he has also experienced 
constant less severe bilateral tinnitus since his military 
service in addition to the severe episodes of tinnitus 
recorded by the May 2004 VA examiner.  At an audiological 
evaluation at the VA medical center in April 2005, the 
veteran again related to the physician that he experienced 
both constant tinnitus, and occasional episodes of severe 
ear pain occurring once per week, and lasting for thirty to 
forty-five seconds.  At his May 2004 VA examination, his 
April 2005 audiological evaluation, and in his May 2005 
notice of disagreement, the veteran has consistently stated 
that he has experienced tinnitus since serving as an 
instructor on rocket launchers in the service.  At his May 
2004 VA examination, and at his April 2005 audiological 
evaluation, the veteran denied experiencing any occupational 
or recreational acoustic trauma subsequent to his military 
service.  

The veteran is competent to state that he has experienced 
constant tinnitus since his military service.  The Board 
notes that tinnitus is subjective, and the kind of condition 
for which lay testimony is competent.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).   Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and 
considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; 
see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

The Board finds that the veteran's contentions that he has 
experienced tinnitus since service to be credible.  
Moreover, the Board notes that the RO has conceded military 
noise exposure in its grant of service connection for 
bilateral hearing loss.  Because service connection for 
hearing loss has been granted, the question arises as to 
whether service connection for tinnitus may also be 
considered on a secondary basis, i.e., as proximately due to 
or the result of the service-connected hearing loss. 38 
C.F.R. § 3.310(a).  The fact that the veteran has been 
diagnosed as having bilateral hearing loss and granted 
compensation for a service-related hearing loss adds to the 
credibility of his contention that his tinnitus is related 
to service because "an associated hearing loss is usually 
present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.  Concerning this, 
the Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise-
induced hearing loss.  Id.  With regard to the latter, the 
evidence of record reflects that the veteran's hearing loss 
is noise-induced, i.e., a result of his exposure to auditory 
trauma during service.  In this regard, the Board notes that 
"high frequency tinnitus usually accompanies [noise-
induced] hearing loss."  The Merck Manual, Section 7, Ch. 
85, Inner Ear.  

Based upon the veteran's history of noise exposure in 
service, the April 2005 audiological evaluation noting the 
veteran's complaints of both constant tinnitus, and 
occasional severe ear pain, the provisions from The Merck 
Manual confirming that tinnitus usually accompanies noise-
induced hearing loss, for which the veteran in this case is 
service-connected, and the veteran's own credible statements 
about the onset, frequency, and severity of his symptoms, 
the Board concludes that evidence for and against the claim 
for service connection for tinnitus is at least in 
approximate balance.  In other words, the Board finds, based 
on this record, that the veteran's tinnitus is as likely the 
result of his noise exposure in service or associated with 
his service-connected noise-induced bilateral hearing loss 
as it is the result of some other factor or factors.  
Accordingly, the Board will resolve the benefit of the doubt 
in favor of the veteran in this case as the law requires and 
grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).




ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


